DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2021 has been entered.
Response to Arguments
Applicant's arguments filed 18 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that Kim does not teach amended limitation, and furthermore, Kelly, Koblish, and de la Rama do not cure the deficiencies of the Kim (pages 9-10), and same reasoning applies for claims 22-31 and 34-40 (pages 10-14). 
However, the examiner respectfully disagrees. 
The examiner submits that de la Rama discloses amended limitation of wherein the biasing force includes a return to straight functionality associated with the electrode wall, and wherein the return to straight functionality is provided by the elongate thermocouple being a partially compressed state when the electrode wall is at a free length unaffected by force applied to the catheter tip assembly (biasing element such as a spring coil positioned in tip lumen and provides structural integrity to wall and resiliently maintains tip assembly in a predetermined 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.
Applicant’s arguments, see page 7, filed 18 August 2021, with respect to 112 rejections with respect to claim 29 have been fully considered and are persuasive in view of amendment.  The 112 rejections of 18 May 2021 has been withdrawn, however, new 112 rejection has been raised in view of the amendment. 
Claim Interpretation
Amended limitations in claims 21, 31, and 36 recite “wherein the biasing force includes a return to straight functionality associated with the electrode wall, and wherein the return to straight functionality is provided by the elongate thermocouple being in a partially compressed state when the electrode wall is at a free length unaffected by force applied to the catheter tip assembly.” 
The examiner submits that paragraph 0081 of instant application seems to disclose support for the limitation, as it discloses that “the coil” can bias the flexible tip and partially compressed coil provide the tip assembly with a return to straight functionality, returning to initial state. 
Thus, in light of specification, for a purpose of the examination, the examiner will interpret the amended limitation as being a coil and/or equivalent structure that can bias the assembly and perform the amended function.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 31, and 36 (and subsequently all dependent claims 22-30, 34-35, and 37-40) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 31, and 36 recite “the biasing force includes a return to straight functionality associated with the electrode wall,” and “the elongate thermocouple is in a partially compressed state when the electrode wall is at a free length unaffected by force applied to the catheter tip assembly/electrode cap.”
However, in the specification, the examiner finds that the recited limitation is from the coil that encircles the thermal sensor (thermocouple) ([0081]), not the elongate thermocouple as claimed. 
 As described above, the disclosure does not provide adequate structure (Thermocouple) performing the recited function. The specification does not demonstrate that the applicant has 
Claims 22-30, 34-35, and 37-40 are dependent upon claims 21, 31, and 36, and thus, inherit the rejection of the claims 21, 31, and 36 as above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 31, and 36 (and subsequently all dependent claims 22-30, 34-35, and 37-40) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in 112 first paragraph rejections described above, the specification does not state that the thermocouple performs the recited function, rather “coil” is responsible for the recited function. Thus, it is not clear whether the applicant intends to claim a thermocouple or coil performing the function, making the claim indefinite and is rejected under 112 second paragraph.  
For a purpose of the examination, the examiner will interpret the limitation as “coil” and/r equivalent structure performing the recited limitations (See claim interpretation section). 
Moreover, amended claims 21, 31, and 36 recite “force applied to the catheter tip assembly.” Since previous limitation already includes “application of a force to the electrode cap” where the electrode cap is part of the catheter tip assembly, it is not clear whether recited forces are referring to same forces, or different forces from each other.  
Claims 22-30, 34-35, and 37-40 are dependent upon claims 21, 31, and 36, and thus, inherit the rejection of the claims 21, 31, and 36 as above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over “Kim et al.,” US 2014/0276759 (hereinafter Kim), “Kelly et al.,” US 2015/0305807 (hereinafter Kelly), and “Koblish,” US 2002/0004644 (hereinafter Koblish), and further in view of “de la Rama et al.,” US 2010/0152731 (hereinafter de la Rama). 
Regarding to claim 21, Kim teaches a catheter tip assembly, comprising: 
a proximal stem that comprises a lumen (a catheter shaft with a lumen [0048]);
an electrode wall that comprises a center cavity(electrode body with open interior region [0048]), the electrode wall coupled to the distal end of the proximal stem, and wherein the electrode wall is configured to distribute energy to a tissue (electrodes ablation [0044], electrode tip bodies conduct RF energy to form legions during the ablation procedures [0074] );
an electrode cap coupled to a distal end of the electrode wall (distal end [0052]); and 
an elongate thermocouple extending through the lumen of the proximal stem and the center cavity and coupled to the electrode cap ([0052]), wherein:
Kim does not further disclose following limitations of the elongate thermocouple:
the elongate thermocouple is turned around a portion of a longitudinal axis defined by the catheter tip assembly; and
the elongate thermocouple distributes a biasing force over the turned portion of the elongate thermocouple.
However, Kelly teaches electrode catheter with shaft with a lumen, where the thermocouple assemblies are wrapped around the shaft ([0053]-[0055] and [0063]-[0064]). 
The examiner submits that the elongate thermocouple turned around the shaft as disclosed by Kelly will result in distributing a biasing force over the turned portion of the elongate thermocouple as claimed. 
The examiner further submits that it is well known to utilize helical configuration as Koblish teaches a catheter with a helical portion that the spring force will be distributed evenly around the circumference of the helical structure in catheter designs ([0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Kim to incorporate braided thermocouple assemblies as taught by Kelly, since helical configuration of thermocouple was well known in the art as taught by Kelly and helical configuration results in even distribution of force as disclosed by Koblish.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but reconfiguring the thermocouple to helical configuration, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide less bulk and stiff electrode device with less expensive manufacturing cost ([0005]), and even distribution of the spring force (Koblish [0044]), and there was reasonable expectation of success.
Kim does disclose deflectable catheter ([0078]), and Koblish does disclose catheter with flexible body portion but Kim and Koblish do not explicitly teach that the electrode wall being flexible and the details of biasing force as claimed. 
However, in the same field of endeavor in electrode catheter, de la Rama teaches flexible tip electrode ([0010], [0031]-[0032]), and thus application of a force to the electrode cap as claimed would result in the electrode wall and the elongate thermocouple to flex ([0027]).
In addition, de la Rama discloses amended limitation of wherein the biasing force (biasing element such as a spring coil [0044]) includes a return to straight functionality associated with the electrode wall (provides structural integrity to the wall [0044]), and wherein the return to straight functionality is provided by the elongate thermocouple being a partially compressed state when the electrode wall is at a free length unaffected by force applied to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Kim to incorporate flexible tip electrode and a biasing element as disclosed by de la Rama, since flexible electrode tip and a spring coil was well known in the art as taught de la Rama.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but using flexible electrode tip and a spring coil and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to enable tip assembly to be more precisely positioned within a patient’s body ([0028]) and to be bendable in a suitable direction ([0049]), and provides structural integrity ([0044]-[0046]), and there was reasonable expectation of success.
Regarding to claims 23, 25, and 29, Kim, Kelly, Koblish and de la Rama together teach all limitations of claim 21 as discussed above.
Kim further teaches following limitations:
Of claim 23, wherein: a catheter shaft is coupled to a proximal end of the proximal stem; and the elongate thermocouple extends from the electrode cap through a lumen of the catheter ([0048], a catheter with a lumen, wherein the thermocouple extends through, [0049] and [0052]).
Of claim 25, further comprising a coil that extends between the distal end of the proximal stem and the proximal end of the electrode cap ([0087] coil)
Of claim 29, wherein the distal end of the formed polymer tube is disposed at a non-zero angle with respect to the longitudinal axis of the catheter tip assembly (irrigation port arrangement with respect to the reservoir encourages the fluid to flow out at an angle [0055], [0058], all portions of the catheter body with polymer materials [0082], [0086]-[0087], [0089])
Regarding to claims 22, 24, and 27, Kim, Kelly, Koblish and de la Rama together teach all limitations of claim 21 as discussed above.
Kelly further teaches following limitations:
Of claim 22, wherein the turned portion of the elongate thermocouple is turned in a helical shape around the portion of the longitudinal axis ([0053]).
Of claim 24, wherein the elongate thermocouple is turned around the portion of the longitudinal axis between a distal end of the proximal stem and a proximal end of the electrode cap ([0053]-[0055] and [0063]-[0064]). 
Of claim 27, wherein the elongate thermocouple is adhered to the electrode cap and the proximal stem (TC assemblies are embedded within the polymer jacket, and extend along the length of the shaft between proximal portion and the distal electrode [0053])

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kelly, Koblish and de la Rama as applied to claim 21 above, and further in view of “Govari et al.,” US 2009/0093806 (hereinafter Govari).
Regarding to claim 26, Kim, Kelly, Koblish and de la Rama together teach all limitations of claim 25 as discussed above.
Kim further teaches a coil, but does not provide details of coil’s spring force in range of 15 to 100 grams as claimed.
However, in the same field of ablation catheter, Govari teaches that resilient member, such as coil spring can be used in manipulating the distal tip of the catheter, and desired range of resilient member in the order of 20-30 grams ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil as taught by Kim to incorporate the teaching of using spring coil at the distal end of the ablation catheter as disclosed by Govari, since appropriate range of spring coil were well known in the art as taught by Govari.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but reconfiguring the coil to provide controlled movement, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a limited range of relative movement between tip and the tube in response to forces exerted to the distal tip ([0051]), and there was reasonable expectation of success.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kelly and Koblish as applied to claim 21 above, and further in view of “de la Rama et al.,” US 2010/0152731 (hereinafter de la Rama). 
Regarding to claim 28, Kim, Kelly, Koblish and de la Rama together teach all the limitations of claim 21 as discussed above.
Kim, Kelly and Koblish do not further teach wherein the elongate thermocouple is inserted within a lumen of a formed polymer tube, wherein a distal end of the formed polymer tube is located within an electrode pocket in the electrode cap.
However, de la Rama discloses a catheter tip assembly, wherein the elongate thermocouple is inserted within a lumen of a formed polymer tube (temperature sensor 135, thermocouple type sensor positioned within the lumen of the tube that can include polymers [0046]-[0050]), wherein a distal end of the formed polymer tube is located within an electrode pocket in the electrode cap (electrode cap with a pocket 124 Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Kim to incorporate within the polymer tube and located in an electrode pocket, since polymer tube and electrode pocket were well known in the art as taught by de la Rama.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but reconfiguring the thermocouple to helical configuration, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a space that can maintain a flow path in all orientations of the catheter tip assemblies ([0030]), and there was reasonable expectation of success.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kelly, Koblish and de la Rama as applied to claim 21 above, and further in view of “de la Rama et al.,” WO2013/101923 (hereinafter de la Rama 923).
Regarding to claim 30, Kim, Kelly, Koblish and de la Rama together teach all limitations of claim 21 as discussed above.
Kim further discloses a coil is used to track the position, but does not explicitly disclose it is magnetic sensor system as claimed. 
However, de la Rama 923 discloses an electrode catheter, with position sensors comprise magnetic sensors ([0013], [0064], and [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil as taught by Kim to incorporate magnetic sensor as disclosed by de la Rama 923, since magnetic sensor system were well known in the art as taught by de la Rama.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but connecting its coil to magnetic sensor system, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow tracking a position of the electrode ([0064]), and there was reasonable expectation of success.
Claims 31, 34, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and in view of “Beeckler et al.,” US 2015/0297290 (hereinafter Beeckler), and de la Rama.
Regarding to claim 31, Kim teaches a catheter, comprising:
an electrode wall that comprises a center cavity, wherein the electrode wall is configured to distribute energy to a tissue electrode body with open interior region [0048], electrodes ablation [0044], electrode tip bodies conduct RF energy to form legions during the ablation procedures [0074]);
electrode cap coupled to a distal end of the electrode wall (distal end 115 [0052])
an elongate thermocouple ([0052]),
wherein the elongate thermocouple is disposed adjacent to the fluid lumen manifold in the center cavity ( [0052] 191 thermocouple positioned next to the fluid reservoir Figure 1 [0052])
Kim does not teach that the thermocouple turned around the fluid lumen as claimed.
However, Beeckler disclose ablation catheter wherein the thermocouple wire is coiled around the lumen that fluid is moved along (15N is coiled around the lumen 12L Figure 3E, Figures 6A-E, 7 and 8 show 9 (thermocouple wire) turns around the tube 13 [0074], [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermocouple as taught by Kim to incorporate coiled configuration of thermocouple as disclosed by Beeckler, since coiled thermocouple configuration were well known in the art as taught by Beeckler.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but reconfiguring thermocouple to turn around the tube, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow sealant between the fluid lumen and the conductors throughout the movement of the catheter ([0061]), and there was reasonable expectation of success.
Kim does disclose that flexibility of the catheter allow the catheter to be inserted into a main vein or artery ([0047] deflectable catheter [0078]), but does not teach flexible electrode wall and the elongate thermocouple is in a partially compressed state when the electrode wall is at a free length unaffected by force applied to the electrode cap as amended. 
However, in the same field of endeavor in electrode catheter, de la Rama teaches flexible tip electrode ([0010], [0031]-[0032]), and thus application of a force to the electrode cap as claimed would result in the electrode wall and the elongate thermocouple to flex ([0027]).
In addition, de la Rama discloses amended limitation of wherein the biasing force (biasing element such as a spring coil [0044]) includes a return to straight functionality associated with the electrode wall (provides structural integrity to the wall [0044]), and wherein the return to straight functionality is provided by the elongate thermocouple being a partially compressed state when the electrode wall is at a free length unaffected by force applied to the catheter tip assembly (resiliently maintains tip assembly in a predetermined position when no force is applied, wherein predetermined position can be straight line or a curved or arcuate path [0044], tip assembly resiliently returns to the predetermined configuration when the applied force is released [0045], [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Kim to incorporate flexible tip electrode and a biasing element as disclosed by de la Rama, since flexible electrode tip and a spring coil was well known in the art as taught de la Rama.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but using flexible electrode tip and a spring coil and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to enable tip assembly to be more precisely positioned within a patient’s body ([0028]) and to be bendable in a suitable direction ([0049]), and provides structural integrity ([0044]-[0046]), and there was reasonable expectation of success.
Regarding to claim 34, Kim, Beeckler, and de la Rama together teach all limitations of claim 31 as discussed above. 
Kim further teaches following limitations:
Of claim 34, further comprising a proximal stem coupled to a proximal end of the electrode wall ([0049] proximal insert)
Regarding to claim 36, Kim teaches a catheter tip assembly, comprising:
an electrode wall that comprises a center cavity, wherein the electrode wall is configured to distribute energy to a tissue electrode body with open interior region [0048], electrodes ablation [0044], electrode tip bodies conduct RF energy to form legions during the ablation procedures [0074]);
an elongate thermocouple ([0052]),
a fluid lumen manifold (fluid lumen [0050] and [0053])
Kim does not further explicitly teach wherein the elongate thermocouple is turned around the fluid lumen manifold, and wherein a diameter at which the elongate thermocouple is turned around the fluid lumen manifold is between an outer diameter of the fluid lumen manifold and an inner diameter of the electrode wall.
However, Beeckler discloses ablation catheter wherein the thermocouple wire is coiled around the lumen that fluid is moved along (15N is coiled around the lumen 12L Figure 3E, Figures 6A-E, 7 and 8 show 9 (thermocouple wire) turns around the tube 13 [0074], [0079]). Beeckler further teaches that thermocouple turning diameter is between outer diameter of the fluid lumen and an inner diameter of the electrode wall (Figure 3E shows 15N is coiled around the 12L (fluid lumen), and resides within the 19 lumen of the tubing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermocouple as taught by Kim to incorporate coiled configuration of thermocouple as disclosed by Beeckler, since coiled thermocouple configuration were well known in the art as taught by Beeckler.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but reconfiguring thermocouple to turn around the tube, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow sealant between the fluid lumen and the conductors throughout the movement of the catheter ([0061]), and there was reasonable expectation of success.
Kim does disclose that flexibility of the catheter allow the catheter to be inserted into a main vein or artery ([0047] deflectable catheter [0078]), but does not teach flexible electrode wall and thermocouple is partially compressed state when the electrode wall is at a free length unaffected by force applied to the catheter tip assembly as amended. 
However, in the same field of endeavor in electrode catheter, de la Rama teaches flexible tip electrode ([0010], [0031]-[0032]), and thus application of a force to the electrode cap as claimed would result in the electrode wall and the elongate thermocouple to flex ([0027]).
In addition, de la Rama discloses amended limitation of wherein the biasing force (biasing element such as a spring coil [0044]) includes a return to straight functionality associated with the electrode wall (provides structural integrity to the wall [0044]), and wherein the return to straight functionality is provided by the elongate thermocouple being a partially compressed state when the electrode wall is at a free length unaffected by force applied to the catheter tip assembly (resiliently maintains tip assembly in a predetermined position when no 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Kim to incorporate flexible tip electrode and a biasing element as disclosed by de la Rama, since flexible electrode tip and a spring coil was well known in the art as taught de la Rama.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but using flexible electrode tip and a spring coil and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to enable tip assembly to be more precisely positioned within a patient’s body ([0028]) and to be bendable in a suitable direction ([0049]), and provides structural integrity ([0044]-[0046]), and there was reasonable expectation of success.
Regarding to claim 38, Kim, Beeckler, and de la Rama together teach all limitations of claim 36 as discussed above.
Beeckler further teaches wherein the elongate thermocouple is turned in a spiral shape around the portion of the longitudinal axis (Figures 6A-E, 7 and 8).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Beeckler, and de la Rama as applied to claim 36 above, and further in view of “Wilson,” US 2004/0077976 (hereinafter Wilson).
Regarding to claim 37, Kim does not expressly disclose the thermocouple is turned around a portion in a range from 0.2 to 1 turn but the claimed range does not appear to be a 
Accordingly, the examiner submits that Beeckler discloses multiple turns, teaches more than 1 turns (brained form of TC assemblies). 
Furthermore, the examiner submits “Wilson” which discloses a band configuration of the thermocouple, to sense the temperature which satisfies the 1 turn as claimed ([0108]-[0109]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helical thermocouple as taught by Beeckler to incorporate teaching of various temperature sensor geometries, since various temperature sensor geometries including range of 0.2 to 1 turn were well known in the art as taught by Wilson.  One of ordinary skill in the art could have combined the elements as claimed by Beeckler with no change in their respective functions, but reconfiguring the thermocouple to have band geometries, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide independent control of the temperature sensor at region of interest ([0108]-[0109]), and there was reasonable expectation of success.
Regarding to claim 39, Kim, Kelly, Koblish and de la Rama together teach all the limitations of claim 36 as discussed above.
Kim and Beeckler do not further teach wherein the electrode cap comprises an electrode pocket formed in a distal face of the electrode cap.
However, de la Rama discloses a catheter tip assembly, wherein the elongate thermocouple is inserted within a lumen of a formed polymer tube (temperature sensor 135, thermocouple type sensor positioned within the lumen of the tube that can include polymers 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Kim to incorporate within the polymer tube and located in an electrode pocket, since polymer tube and electrode pocket were well known in the art as taught by de la Rama.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but reconfiguring the thermocouple to helical configuration, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a space that can maintain a flow path in all orientations of the catheter tip assemblies ([0030]), and there was reasonable expectation of success.
Claim 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Beeckler, and de la Rama as applied to claim 34 and 39 above, and further in view of “Mcdowall et al.,” WO2013/101923 (hereinafter Mcdowall). 
Regarding to claims 35 and 40, Kim and Beeckler (and in view of de la Rama) together teach all limitations of claims 34 and 39 as discussed above.
Kim further discloses a catheter shaft coupled to a proximal end of the proximal stem, and wherein the elongate thermocouple extends through the catheter shaft to a proximal end of the catheter shaft (catheter shaft with a lumen, a thermocouple [0048] Figure 1), and a coil is used to track the position ([0087]), but does not explicitly disclose it is magnetic sensor system as claimed. 
However, Mcdowall discloses an electrode catheter, with position sensors comprise magnetic sensors ([0013], [0064], and [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil as taught by Kim to incorporate magnetic sensor as disclosed by Mcdowall, since magnetic sensor system were well known in the art as taught by Mcdowall.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, but connecting its coil to magnetic sensor system, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow tracking a position of the electrode ([0064]), and there was reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Eshel et al.,” US 4,813,429 discloses that conductors to the thermocouple are disposed in the form of a spiral extending circumferentially of the probe, and catheter shaft (Col. 4 lines 11-19, Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793